Citation Nr: 0205063	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for right leg neuropathic 
pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) that continued a 10 percent rating for what 
was then described as incompetent veins of the right leg.  
Subsequently, by a December 2000 rating decision, the RO re-
characterized the veteran's service-connected disability as 
neuropathic pain of the right leg and awarded a 20 percent 
rating.  Consequently, the question before the Board is 
entitlement to a rating greater than 20 percent.


FINDING OF FACT

The veteran experiences a neuropathic pain of the right leg 
that is throbbing and is accompanied by stiffness, 
particularly in the mornings and after prolonged sitting or 
standing; she experiences some dysthesia, but no excruciating 
pain or organic changes such as loss of reflexes, other 
sensory disturbance, or muscle atrophy.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for right leg neuropathic pain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.4, 4.120-
4.124, 4.124a, Diagnostic Code 8724 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that she 
is entitled to an increased rating for her service-connected 
right leg disability.  The veteran maintains that she has 
visible varicosities in her right leg and that her disability 
has caused a drastic change in her lifestyle.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

When change is made in a previously assigned diagnosis or 
etiology, the repercussion upon a current rating of service 
connection must be kept in mind.  38 C.F.R. § 4.13 (2001).  
The aim should be the reconciliation and continuance of the 
diagnosis or etiology upon which service connection had been 
granted.  Id.  When any change in rating is made, the rating 
agency should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  Id.  Nevertheless, this does not preclude 
the correction of erroneous ratings.  Id.  

The record shows that in July 1981, the RO granted service 
connection for an incompetent venous system of the right leg, 
and assigned a 10 percent evaluation, effective from November 
26, 1980.  In November 1995, the RO denied the veteran's 
claim for increased rating.  In August 1998, the RO again 
denied the veteran's claim for an increased rating.  In 
December 2000, the RO assigned a 20 percent rating, effective 
from June 1998, and changed the evaluation to right leg 
neuropathic pain.

The medical evidence indicates that, in May 1982, a VA 
examiner questioned whether the veteran had a familial 
absence of valves in the veins of the lower extremities.  
This question was raised because no varicose veins were found 
on examination.  Thereafter, in October 1995, a VA examiner 
noted that incompetent veins could not be substantiated by 
examination.  The veteran subsequently underwent a VA 
examination in July 1998.  The veteran's claims file was 
available during the examination.  The examiner noted that 
the veteran had initially injured her right knee in a 1972 
fall prior to her entry into service and that that condition 
resolved after one month.  During service, she was admitted 
to the hospital in July 1980 with a swollen right calf with 
possible phlebitis.  Deep vein ultrasounds were normal and 
she was diagnosed as having incompetent veins of the right 
leg.  Presently, the veteran complained of recurrent 
throbbing knee pain with occasional radiation to the little 
toe of the right foot and intermittent paresthesia along the 
lateral aspect of the calf extending to the little toe of the 
right foot.  She claimed that the symptoms may abate for 
several weeks, but do recur.  She used support hose with some 
improvement in her complaints.  The veteran denied coldness 
of the lower extremities.  

Examination revealed that her feet were warm, pink and 
symmetrical in appearance with the left leg.  There were no 
obvious varicosities.  The knee had a full range of motion.  
There was a tender mass approximately 2.5 centimeters in 
diameter palpated in the medial aspect of the popliteal fossa 
of the right knee.  There was subjective decrease to pin 
prick along the lateral aspect of the right foot and 
extending slightly up the ankle.  Reflexes were 2+ and 
symmetrical.  Vibratory sense was possibly slightly decreased 
along the lateral aspect of the right foot.  X-ray 
examination of the knee was unremarkable.  The diagnosis was 
a history of incompetent veins, but with no findings 
suggestive of venous or arterial abnormalities.  It was also 
noted that she possibly had a popliteal cyst of the right 
knee.  The examiner noted that popliteal cysts were known to 
produce symptoms suggestive of phlebitis and entrapment 
neuropathies.  The examiner reported that, whatever the 
etiology of the discomfort, the veteran continued to have 
difficulties standing for even moderate periods of time.  

The veteran underwent a VA examination in February 1999, at 
which she complained of throbbing pain in the posterior 
aspect of the knee and calf, with occasional giving way of 
the knee, morning stiffness of the knee, and stiffness after 
prolonged sitting.  The veteran denied locking of the knee.  
On examination, the posterior fossa of the knee remained more 
cystic on the right than on the left.  Palpation of the 
cystic region did not shift fluids into the knee joint in any 
visible manner.  There was a small, approximately 3-inch, 
superficial vein along the posterolateral aspect of the right 
knee that was not tortuous or erythematous, but was possibly 
an early varicosity.  The knee showed no significant 
effusion; no ligamentous laxity was appreciated, and 
McMurray's test was negative.  Examination of the lower 
extremity showed a mild amount of dependent edema.  There was 
no tenderness to palpation over the calf or lower 
extremities.  It was reported that the veteran had an 
extremely confusing medical history with no clear-cut 
etiology of the knee and lower leg condition; cystic findings 
in the right knee posterior fossa were suggestive of a 
Baker's cyst and findings were consistent with previously 
reported posterior fossa findings in 1980.  There was no 
evidence of venous insufficiency or phlebitis.  The examiner 
noted that the veteran's symptoms were suggestive of a 
patellofemoral pain syndrome of the knee.  

At a March 1999 VA examination, the veteran complained of a 
painful, throbbing discomfort in her leg.  She stated that 
the pain radiated down the lateral aspect of her leg and into 
her foot.  The pain was brought on by prolonged standing or 
prolonged time with her legs in a dependent position.  She, 
at times, used a cane for her leg and had some improvement 
with JOBST stockings.  She noted that, during painful 
episodes, she had a visible vein on the lateral aspect of her 
right knee.  She reported that, when her knee was most 
painful and throbbing, this vein was visually present.  She 
had not had any problems with venous stasis or lower 
extremity ulcers.  She described the pain as swelling, but 
also referred to a visible hue or color of her leg.  She did 
not notice a significant increase in diameter of her leg.  
The examiner reviewed the veteran's general medical records 
and claims file.  

On examination, muscle strength was 5/5 and deep tendon 
reflexes were 2+ and symmetrical.  The veteran had no 
evidence of or significant ligamentous or meniscus injury to 
her knee.  She had good range of motion.  There was a 
negative anterior and posterior drawer sign with negative 
Lachman's and McMurray's tests.  She had no laxity to varus 
or valgus stress.  She had no evidence for fullness in her 
popliteal fossa or evidence for a Baker's cyst.  She had good 
pulses palpable in her popliteal fossa, dorsalis pedis, and 
posterior tibial arteries.  She had no current edema on 
examination.  There was no evidence for vascular 
insufficiency.  There were no brown skin changes consistent 
with long-standing venous stasis or venous insufficiency.  
She had no evidence for varicosities on examination.  She did 
have a vein, which was superficial and was visible throughout 
the course along the lateral aspect of her right leg.  It was 
not ectatic or tortuous, and therefore was not a varicose 
vein.  Both feet were warm and well perfused with good 
capillary refill.  

Radiograph of the right knee and foot revealed some early 
mild degenerative joint disease changes of the right knee; 
otherwise, it was within normal limits.  The diagnosis was 
right leg neuropathic pain attributable to military service.  
It was noted that she continued to complain of persistent 
pain in the right knee.  Her description was considered 
consistent with a neuropathic type of pain, which may result 
in venal dilatation and allow the vein to become more 
prominent.  The examiner concluded that, because the pain was 
subjective, it was difficult to assess the impact on her 
activities of daily living.  However, it was felt that, so 
long as she avoided prolonged standing, she appeared to cope 
reasonably well.  There was no evidence for significant 
muscular problems, joint problems, or significant joint 
disease.  In addition, there was no evidence for arterial or 
venous insufficiency in her right lower extremity.  

A neurologic evaluation conducted in March 1999 resulted in 
an assessment of neuropathic pain below the right knee.  
Gait, station, and coordination were normal and there was no 
discrete or dermatomal sensory loss.  Deep tendon reflexes 
were 2+ and symmetrical.  She had some dysthesia over the 
lateral portion of her right leg.  

Based on this evidence, the RO changed what was previously 
described as incompetent veins in the right leg to 
neuropathic pain, and assigned a 20 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8724 (Neuralgia, Internal 
popliteal nerve (tibial)).  The Board notes that the evidence 
appears to show that the RO's recent characterization was 
appropriate.  Despite the admonition of 38 C.F.R. § 4.13, the 
evidence shows that the veteran's problem is now best 
characterized as neuropathic pain.  From the beginning, it 
was not clear that her difficulties arose as a result of 
venous insufficiency or impairment.  She had a normal venous 
study and there were no varicose veins ever shown.  Indeed, 
on repeated examinations, no evidence of vascular 
insufficiency was found.  Consequently, the Board finds that 
the more recent assessments of neuropathic pain provide the 
best characterization of the problem underlying the veteran's 
service-connected symptoms.  

Under 38 C.F.R. § 4.123, peripheral neuritis, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  Under 38 C.F.R. § 4.124, 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  According to 
Diagnostic Code 8524, moderate incomplete paralysis of the 
internal popliteal nerve (tibial) is rated at 20 percent.  

In the present case, the veteran experiences pain that is no 
doubt troublesome, but does not rise to the level of constant 
pain that is at times excruciating.  Additionally, she does 
not have muscle atrophy, or loss of reflexes.  She 
experiences some dysthesia over the lateral portion of her 
right leg, but does not otherwise experience sensory loss.  
Consequently, the Board finds that her disability is best 
characterized by the sort of problem that accompanies 
neuralgia (dull intermittent pain).  Since the 20 percent 
rating that has already been assigned by the RO is the 
highest rating that may be assigned for these sort of 
symptoms, and is the highest assignable even in cases of 
neuritis without organic changes, the Board finds that an 
award of a higher rating under the Diagnostic Code for rating 
nerve impairment is not warranted.

Under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2001), a 40 
percent evaluation may be assigned for post-phlebitic 
syndrome of any etiology with the following findings 
attributable to venous disease:  persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Despite the fact that the veteran was previously 
rated under Diagnostic Code 7121, the medical evidence 
clearly demonstrates that the veteran does not have venous 
disability of the right leg.  For the same reason, evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 (Varicose 
veins) is not warranted.  As noted above, VA examinations in 
July 1998, February 1999 and March 1999 showed no findings 
suggestive of venous abnormalities.  In the latest 
examination, the examiner found that the veteran had no brown 
skin changes consistent with long-standing venous stasis or 
venous insufficiency, and no current edema.  Therefore, a 
higher rating may not be assigned.  

In so finding, the Board has also considered whether the 
veteran's disability is ratable on an extraschedular basis.  
See 38 C.F.R. § 3.321 (2001).  The Board finds that the 
current evidence of record does not demonstrate that the 
neuropathic pain has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that her pain has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted during the pendency of the 
veteran's appeal.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA provides that VA 
shall notify the veteran of any information and evidence 
needed to substantiate and complete a claim and shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the veteran's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The Board finds that, 
although the VCAA was enacted during the pendency of this 
appeal and was not explicitly considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal as 
the requirements under the new law and regulations have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of the reasons and 
bases as to why there is no prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the August 1998 rating 
decision, September 1998 Statement of the Case and the 
December 2000 rating decision and Supplemental Statement of 
the Case specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly informed the 
veteran of the evidence necessary to substantiate her claim.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  The Board 
notes that the claims file contains all relevant medical 
records, including the veteran's service medical records and 
VA medical records.  Additionally, the veteran has not 
indicated that she has any additional evidence to submit.  
She has not identified additional evidence that might aid her 
claim.  The veteran was also afforded VA examinations in July 
1998,  February 1999 and March 1999 to assess the severity of 
her service-connected disability.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist.  


ORDER

An increased rating for right leg neuropathic pain is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

